Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Williams appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaints related to his 2002 arrest and 2003 conviction and denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Blacknall, 2012 WL 2092828 (W.D.N.C. June 11, 2012); Williams v. *416Briggs, 2012 WL 1956832 (W.D.N.C. May 31 & Aug. 6, 2012); Williams v. Hetzel, 2012 WL 2577042 (W.D.N.C. July 3 & Aug. 6, 2012). We grant Williams’ motion to substitute brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.